Citation Nr: 1727707	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in relevant part, granted entitlement to service connection for hearing loss with a noncompensable evaluation and denied entitlement to service connection for PTSD.  The Veteran submitted notices of disagreement in June 2012 and July 2012.  A statement of the case was issued in June 2013.  The Veteran perfected a timely substantive appeal in June 2013.  

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of the proceeding is of record. 

The Board notes that additional VA treatment records related to his treatment for PTSD have been uploaded to the Veteran's claims file since the issuance of the December 2015 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board notes that the decision to grant the Veteran's claim of entitlement to service connection for PTSD is favorable.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



	(CONTINUED ON NEXT PAGE)
FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence establishes that the currently diagnosed PTSD is related causally to his military service and combat experiences.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

The Veteran contends that service connection is warranted for his PTSD resulting from his service, including participation in Operation "FREQUENT WIND" during the evacuation of Saigon at the close of the conflict in Vietnam.
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors. 75 Fed. Reg. 39,843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304 (f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) regarding a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  The plain meaning of 38 C.F.R. § 3.304(f)(3) is that it applies to fear of hostile military or terrorist activities, not fear of other service members, to include any harassment or assaults.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

Turning to the evidence of record, VA treatment records from January 2012 contain the Veteran's report of depression, bad dreams, and poor sleep.  After a thorough mental health assessment, the Axis I diagnoses were PTSD, depressive disorder, cannabis abuse, and alcohol abuse.  Notes from the assessment indicated that the PTSD diagnosis was "suggested," as the DSM-IV (Diagnostic and Statistical Manual of Mental Disorders) PTSD Criteria B, C, and D were met.  A Global Assessment of Functions (GAF) score of 52 was recorded.

In May 2012, the Veteran underwent VA examination in conjunction with his claim.  The resulting diagnosis was depressive disorder with symptoms in remission.  A GAF score of 65 was assigned.  The examiner stated that the Veteran's symptoms of depression were attributable to his lack of employment and pain from gout, but not his service-connected knee condition.  In regards to PTSD, the examiner stated that the Veteran did not clearly describe events in the military which rose to the level of a PSTD stressor.  The examiner suggested that the Veteran be re-evaluated after a period of sustained sobriety to determine the extent of his psychiatric symptoms.

VA treatment records in August 2014 referenced a history of depressive disorder, as well as cannabis and alcohol abuse.  PTSD was not noted.

In January 2016, the Veteran presented for further VA mental health treatment.  His care provider specified that the Veteran met the DSM-5 criteria for military-related PTSD as a primary psychiatric diagnosis and recommended psychotherapy for episodes of depression and anger.  Treatment records from the following months showed that the Veteran took part in six session of PTSD 101 group psychotherapy.  

The medical evidence of record reflects that the Veteran has a diagnosis of military-related PTSD under the DSM-5 criteria.  VA implemented DSM-5 effective August 4, 2014; it applies to claims certified to the Board on or after that date.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  In this case, the RO certified the Veteran's appeal to the Board in February 2016 and therefore, DSM-5 is the governing directive.  While the May 2012 VA examiner declined to diagnose PTSD, this finding is outweighed by the more recent January 2016 diagnosis, along with the January 2012 treatment records containing a suggested PTSD diagnosis.  Thus, the existence of a current disability is established. 

After thorough consideration of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's currently diagnosed PTSD is linked by medical evidence to a credible in-service stressor.

Proof of combat participation generally is found in a veteran's service personnel records.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was rifleman.  According to a "Combat History - Expeditions" log in his service records, the Veteran participated in Operation "FREQUENT WIND" in the Republic of Vietnam from April 23, 1975 to May 1, 1975, assisting with the evacuation of Saigon.  This is consistent with the in-service stressors described by the Veteran.

The May 2012 VA examination report does not contain a nexus opinion, as PTSD was not diagnosed at the time.  However, the January 2016 PTSD assessment conducted by a VA psychologist contains probative medical evidence on a link between his current symptoms and his in-service stressors.  The psychologist recorded the Veteran's descriptions of war-zone trauma, such as viewing dead bodies, experiencing incoming fire, and fearing death while witnessing explosions.  Current symptoms noted included recurrent, involuntary, and intrusive dreams and memories, intense psychological distress, physiological reactions, avoidance, detachment, irritability, hypervigilance, difficulty concentrating, and sleep disturbance.  After determining the full symptom criteria were met, the psychologist documented that the Veteran met the DSM-5 criteria for military-related PTSD as the primary psychiatric diagnosis.  

Based upon the Veteran's service records reflecting combat service in Vietnam and his description of his experiences, and affording him the benefit of the doubt, the Board finds that his claimed combat-related stressors, including incoming fire, witnessing dead bodies, and fearing death, are consistent with the places, types, and circumstances of his military service.  See also Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013).  Furthermore, the record includes medical evidence of a link between those stressors and the Veteran's current PTSD diagnosis.  Accordingly, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is causally related to his period of active service.  The benefit of the doubt rule will be applied, and service connection for PTSD is granted. 38 U.S.C.S. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Bilateral hearing loss

The Veteran's last VA examination to assess the severity of his service-connected bilateral hearing loss was in July 2011.  While an audiological examination was conducted in May 2012, the examiner addressed the issue of tinnitus only.

Subsequently, the Veteran testified at his August 2016 Board hearing that his bilateral hearing loss had worsened since that VA examination.  VA treatment records indicate that hearing aids were ordered after the Veteran was evaluated with mild to moderately severe bilateral hearing loss in August 2013. 

Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the bilateral hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC11-95 (1995). 

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this REMAND must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear.  After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should fully describe the functional effects of the Veteran's service-connected bilateral hearing loss has on his activities of daily living.

2.  Review the examination report to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim for an increased rating for bilateral hearing loss.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


